Citation Nr: 1640350	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  11-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1958 to September 1960.  He also had additional unverified U.S. Navy Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of service connection for bilateral hearing loss (which was characterized as hearing loss).  The Veteran disagreed with this decision in June 2010.  He perfected a timely appeal in December 2011.  A Travel Board hearing was held at the RO in June 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In August 2015 and in May 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and an appropriate medical opinion addressing the Veteran's arguments concerning the contended etiological relationship between bilateral hearing loss and active service.  The requested records subsequently were associated with the claims file and the requested opinions were obtained in December 2015 and in June 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The record evidence shows that the Veteran's bilateral hearing loss is not related to active service or any incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service nor may bilateral sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by a letter dated in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran contends that, following his service separation in September 1960, he was treated at Memorial Hospital of Rhode Island in Pawtucket, Rhode Island, in approximately 1966 for bilateral hearing loss.  In response to a request from the Veteran for these records, this facility notified him in November 2015 that the requested records were no longer available because they had been destroyed.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  In Gagne v. McDonald, 27 Vet. App. 397, the Court defined futile under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 as "a search where it is apparent that the sought-after records are either not in existence or not in the possession of the record's custodian."  See Gagne, 27 Vet. App. at 403.  Given the foregoing, the Board concludes that it is reasonably certain that treatment records dated in 1966 no longer exist and further efforts to attempt to obtain them would be futile.  Id.

The Veteran has been provided with a VA examination concerning bilateral hearing loss.  And, as noted in the Introduction, addendum opinions to this examination report have been obtained concerning the contended causal relationship between the Veteran's bilateral hearing loss and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, the examination report and opinions of record set forth detailed findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination and opinions of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Bilateral Hearing Loss

The Veteran contends that he incurred bilateral hearing loss during active service.  He specifically contends that his in-service duties while serving aboard U.S.S. WILLIS A. LEE caused or aggravated (permanently worsened) his bilateral hearing loss.  He also specifically contends that his hearing was damaged as a result of a gun mount explosion while he served aboard U.S.S. WILLIS A. LEE in November 1960, leading to his current bilateral hearing loss.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because sensorineural hearing loss (as an organic disease of the nervous system) is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim to the extent that it includes a claim of service connection for bilateral sensorineural hearing loss.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for bilateral hearing loss.  The Veteran contends that his in-service duties while serving aboard U.S.S. WILLIS A. LEE caused or aggravated (permanently worsened) his bilateral hearing loss.  He also contends that he incurred bilateral hearing loss as a result of a gun mount explosion while he served aboard U.S.S. WILLIS A. LEE in November 1960.  The record evidence does not support his assertions regarding in-service incurrence of bilateral hearing loss, including as a result of a gun mount explosion aboard U.S.S. WILLIS A. LEE, a continuity of symptomatology since service separation, or an etiological link between his current bilateral hearing loss and active service or any incident of service.  For example, the Veteran's available service treatment records show that, at his entry on to the U.S. Navy Reserve (USNR) in July 1957, he denied any ear trouble.  At that time, the Veteran's bilateral hearing was "15/15" (or within normal limits) on whispered voice hearing test.  The Veteran's reported medical history and physical examination results showing hearing within normal limits bilaterally were unchanged at his enlistment physical examination when he entered on to active U.S. Navy service in October 1958.  The Veteran's hearing also was "15/15" bilaterally (or within normal limits) at his U.S. Navy separation physical examination in August 1960, just prior to his separation from active service in September 1960.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

With respect to the Veteran's assertion that his bilateral hearing was damaged when a gun mount exploded in November 1960 near where he worked while he was serving aboard U.S.S. WILLIS A. LEE, the Board notes that the Veteran's available service personnel records shows that he served onboard U.S.S. WILLIS A. LEE from May 1959 to September 1960.  These records also show that he was transferred from U.S.S. WILLIS A. LEE to the USNR as a member of a Ready Reserve Unit onboard U.S.S. PARLE when he was discharged from active service in September 1960.  Thus, the Board finds that it reasonable to infer that the Veteran could not have been injured as a result of a gun mount explosion onboard U.S.S. WILLIS A. LEE in November 1960 as he had separated from active service and transferred to a different U.S. Navy ship approximately 2 months earlier.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The post-service evidence also does not support granting the Veteran's claim of service connection for bilateral hearing loss.  It shows instead that, although the Veteran currently is diagnosed as having and treated for bilateral hearing loss and wears bilateral hearing aids, his bilateral hearing loss is not related to active service or any incident of service.  For example, on VA audiology examination in March 2010, the Veteran complained of bilateral hearing loss, left greater than right, since approximately 1965.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he noticed hearing loss when "a shell exploded in the [gun] mount and he was close to it."  He denied any significant occupational or recreational noise exposure.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
55
50
LEFT
60
65
60
55
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 46 percent in the left ear.  The VA examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of in-service noise exposure.  The rationale for this opinion was there was normal hearing at the Veteran's separation from active service.  The diagnosis was bilateral moderately severe sensorineural hearing loss.

The Board notes here that, because it previously found the March 2010 VA examiner's opinion to be inadequate for VA adjudication purposes, that opinion was not relied upon in adjudicating the Veteran's currently appealed claim.  See Board remand dated August 7, 2015, at pp. 3-4.  The Board also notes here that, although the March 2010 VA examiner's opinion is considered inadequate, the March 2010 audiometric testing results showing bilateral hearing loss nevertheless are considered valid for VA adjudication purposes.  See 38 C.F.R. § 3.385.

The Veteran testified at his June 2015 Board hearing that his hearing was damaged following a gun mount explosion in November 1960 onboard his U.S. Navy ship.  See Board hearing transcript dated June 12, 2015, at pp. 3-4.

In a January 2016 addendum opinion to the March 2010 VA examination report, the VA examiner who conducted the March 2010 examination opined that it was less likely than not that the Veteran's bilateral hearing loss was related to active service.  The rationale for this opinion was a review of the Veteran's service treatment records and relevant medical literature.  The VA examiner specifically noted that a 2006 Institute of Medicine report "concluded that based on current knowledge of cochlear physiology there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure."  

In a June 2016 addendum opinion to the March 2010 VA examination report, the VA examiner who conducted the March 2010 examination again opined that it was less likely than not that the Veteran's bilateral hearing loss was related to active service.  The rationale for this opinion again was a review of the Veteran's service treatment records and relevant medical literature.  The VA examiner specifically stated that he had reviewed a February 2005 study from the Center for Naval Analyses "which demonstrated a clear correlation between long term assignment aboard surface warships (e.g., carriers, surface combatants, and amphibious ships) and an increased rate of hearing loss provides a generalized summary of noise-induced hearing loss for military personnel engaged in long term assignment aboard surface warships.  The Veteran served 9 months aboard the U.S.S. WILLIS A. LEE through September of 1960.  These data are not specifically applicable to individual service members.  That is, there is variability from these mean data sets for individual crew members."  This examiner also noted that the Veteran was transferred from U.S.S. WILLIS A. LEE in September 1960 prior to the date of the reported gun mount explosion aboard this ship in November 1960.

The Veteran has contended that his bilateral hearing loss began as a result of a gun mount explosion near where he served onboard U.S.S. WILLIS A. LEE in November 1960.  The record evidence does not support his assertions regarding in-service incurrence of bilateral hearing loss as a result of a nearby gun mount explosion, a continuity of symptomatology for bilateral hearing loss since service, and an etiological relationship between his current bilateral hearing loss and service.  As noted above, it shows instead that the Veteran was not serving onboard U.S.S. WILLIS A. LEE and, in fact, had been discharged from active service several months prior to the alleged gun mount explosion on this ship in November 1960.  The Board notes here that, in several lay statements submitted during the course of this appeal, the Veteran asserted that a gun mount exploded onboard U.S.S. WILLIS A. LEE in November 1959.  The Veteran's available service treatment records do not show that he sought treatment for any injuries experienced, to include bilateral hearing loss, following an alleged gun mount explosion at any time he served onboard U.S.S. WILLIS A. LEE between May 1959 and September 1960 when he was discharged from active service and transferred to a different U.S. Navy ship.  The Board finds it reasonable to infer that, if he had been injured as a result of a gun mount explosion while serving onboard U.S.S. WILLIS A. LEE, the Veteran would have sought treatment for his injuries.  See Bastien, 599 F.3d at 1306.  This finding is supported by the fact that the Veteran himself testified before the Board that, when the gun mount exploded in November 1960 near where he worked while onboard U.S.S. WILLIS A. LEE, he sought treatment from a shipboard medical corpsman.  See Board hearing transcript dated June 12, 2015, at pp. 4.  

The remaining medical evidence shows that, although the Veteran currently experiences bilateral hearing loss, it is not related to active service or any incident of service, to include the alleged in-service gun mount explosion.  The VA examiner who diagnosed the Veteran as having bilateral sensorineural hearing loss in March 2010 provided negative nexus opinions concerning the contended etiological relationship between bilateral hearing loss and active service in January and June 2016.  The January and June 2016 opinions addressed the Veteran's arguments concerning this contended etiological relationship between bilateral hearing loss and active service and reviewed medical literature cited by the Veteran and his service representative as supporting his claim (a February 2005 study from the Center for Naval Analyses).  The January and June 2016 opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for bilateral hearing loss.  In summary, the Board finds that service connection for bilateral hearing loss is not warranted.

The Board also finds that service connection for bilateral sensorineural hearing loss is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board acknowledges that sensorineural hearing loss (as an organic disease of the nervous system) is considered a chronic disease for VA adjudication purposes.  Id.  The record evidence does not show that the Veteran experienced bilateral sensorineural hearing loss during active service or within the first post-service year (i.e., by September 1961) such that service connection is warranted for bilateral sensorineural hearing loss on a presumptive basis.  Id.  It appears instead that the Veteran was diagnosed as having bilateral sensorineural hearing loss following VA examination in March 2010, approximately 50 years after his service separation.  Thus, the Board finds that service connection for bilateral sensorineural hearing loss is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of bilateral hearing loss have been continuous since service.  He asserts that he continued to experience symptoms relating to bilateral hearing loss (difficulty hearing) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of bilateral hearing loss after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of bilateral hearing loss since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his hearing was found to be within normal limits bilaterally.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the record evidence showing no etiological link between his current bilateral hearing loss and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


